DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Nelson on 14th October 2021.
The application has been amended as follows: 
Claim 1.    (Canceled)
Claim 2.    (Currently Amended) A method for processing a transaction, the method comprising:
receiving, by a merchant device associated with a first user, information regarding the transaction;
receiving, by a biometric sensor communicatively coupled to the merchant device, biometric data of a second user;
generating, by the merchant device, a biometric signature based at least in part on the biometric data; 
sending, by the merchant device, the information and the biometric signature to a customer device associated with the second user;
determining, by an application residing on the customer device, a similarity between the biometric signature and a registered biometric signature stored in 
determining, by the merchant device, that the biometric data corresponds to a fingerprint;
selecting, by the merchant device, an account associated with the registered biometric signature from multiple accounts based at least in part on determining that the biometric data corresponds to the fingerprint;

generating, by the application and based at least in part on the similarity, a request for approval by the payment processing system of the transaction utilizing the account; 
sending, by the application, the request to a payment processing system; and 
receiving, from the payment processing system and at the customer device, a transaction approval indicating the payment processing system has approved use of the account to settle the transaction.
Claim 3.    (Previously Presented) The method of claim 2, further comprising identifying the customer device based at least in part on a geographical proximity of the customer device to a geographical location of the merchant device.
Claim 4.    (Previously Presented) The method of claim 3, wherein the identifying the customer device further comprises:
determining, by the merchant device, a proximate area around the geographical location of the merchant device; and
determining that the customer device is located within the proximate area.
Claims 5. – 22.   (Canceled)
Claim 23.    (Previously Presented) The method of claim 2, wherein generating the digital signature comprises:
extracting features of the biometric data in the form of discrete cosine transform coefficients; and
creating feature vectors based at least in part on the discrete cosine transform coefficients.
Claim 24.    (Previously Presented) The method of claim 2, further comprising:
determining, by the merchant device, a first location associated with the customer device; and
determining, by the merchant device, that a second location associated with the biometric sensor is within a threshold proximity to the first location associated with the customer device, wherein obtaining the transaction approval is based at least in part on the second location being within the threshold proximity to the first location.
Claim 25.    (Previously Presented) The method of claim 2, wherein the registered biometric signature includes a model of previously-obtained biometric data.
Claim 26.    (Currently Amended) A system, comprising: 
a biometric sensor; and 
a merchant device communicatively coupled to the biometric sensor, the merchant device comprising one or more non-transitory computer-readable media storing computer-executable instructions that, when operated by a processor, perform operations comprising: 
receiving information regarding a transaction;
receiving, via the biometric sensor, biometric data associated with a user; 
determining that the biometric data corresponds to a fingerprint;
selecting an account from multiple accounts based at least in part on determining that the biometric data corresponds to the fingerprint;
generating a biometric signature of the user based at least in part on the biometric data;
sending, directly or via a network connection, the information and the biometric signature to a customer device;
receiving, directly or via the network connection, an indication from the customer device that a similarity between the biometric signature and a registered biometric signature stored in association with the customer device satisfies a threshold similarity; and
receiving, directly or via the network connection, an indication, that the customer device has also received, of an approval of the transaction by a payment processing service, the approval received in response to a request for approval of the transaction by the payment processing service sent by the customer device to the payment processing service based at least in part on the similarity.

Claim 27.    (Previously Presented) The system of claim 26, wherein the one or more non-transitory computer-readable media further store computer-executable instructions that, when operated by the processor, perform an operation comprising detecting, using a location sensor, the customer device based at least in part on a geographical proximity of the customer device to a geographical location of the merchant device.
Claim 28.    (Previously Presented) The system of claim 26, the operations further comprising:
determining a proximate area around a geographical location of the merchant device;
determining that the customer device is located within the proximate area, wherein receiving the indication of the approval is based at least in part on the customer device being located within the proximate area.

Reasons for Allowance
Claims 2-4 and 23-28 are allowed. 
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
Sobel et al. (US 2015/0088755 A1, hereinafter “Sobel”)
Donaldson et al. (US 2015/0317638 A1, hereinafter “Donaldson”)
Scully-Power et al. (US 2016/0217279 A1, hereinafter “Scully-Power’’)
Sprecher (US 2016/0048821 A1, hereinafter “Sprecher”)
Guo et al. (US 8,769,556 B2, hereinafter “Guo”).
The art of Sobel generally discloses techniques for improved Point of Sale (PoS) transactions. The techniques include a PoS terminal that receives biometric data from a consumer, determines an encryption key based on the biometric data, and transmits the encryption key to a mobile device associated with the consumer to cause the mobile device to decrypt a consumer key and transmit an indication of a successful decryption. The PoS terminal further receives the indication of the successful decryption from the mobile device, and retrieves consumer account information responsive to receiving the indication of the successful decryption.
The art of Donaldson generally discloses methods, devices and a system for transaction initiation. Biometric information is obtained from a user, and the obtained biometric information is compared with a plurality of stored account identifiers, to identify an account having an account identifier corresponding to the obtained biometric information. Access is permitted for the user to the identified transaction account to initiate the transaction. To enable this initiation, biometric user information is obtained and associated with an account identifier for the user, and the account identifier is stored for a user account, for permitting access to the user account to the user on provision of the biometric user information.
The art of Scully-Power generally discloses a method for biometric authentication of a user of a mobile device, and a case for performing the method is provided. The method includes, by the case, coupling the mobile device to the case, receiving from the mobile device biometric data of the user of the mobile device that was captured by the mobile device, storing the biometric data, receiving a request from the mobile device for authenticating the user of the mobile device, the request including biometric data captured by the mobile device, comparing the biometric data stored in the case and the biometric data included in the request, and sending to the mobile device a response to the request for authenticating the user of the mobile device based on a result of the comparison, wherein the response to the request is for use by the mobile device to perform an operation based on the authentication of the user.
The art of Sprecher generally discloses systems and techniques for in-store payments. A customer identifier and a point-of-sale identifier may be received. A user payment account may be determined based on the customer identifier. The user payment account may be associated with a customer identified by the customer identifier. Transaction data may be received for a transaction for the customer created using the point-of-sale card at a point-of-sale computing device. The transaction data may include a purchase total. The transaction may be authorized. The point-of-sale card may not always be active. The point-of-sale card associated with the point-of-sale identifier may be activated after the user payment account based on the customer identifier is determined. The point-of-sale card may be deactivated after the transaction is authorized.
The art of Guo generally discloses a method and apparatus for providing targeted advertisements. In particular, targeted advertisements are provided to users based on face clustering for time-varying video. During operation video is continuously obtained of users of the system. Users' faces are detected and measured. Measurements of users' faces are then clustered. Once the clusters are available, advertisements are targeted at clusters rather than individual users.
The references of Sobel, Donaldson, Scully-Power, Sprecher and Guo disclose as previously discussed. The references, however, do not teach at least determining, by the merchant device, that the biometric data corresponds to a fingerprint; and selecting, by the merchant device, an account associated with the registered biometric signature from multiple accounts based at least in part on determining that the biometric data corresponds to the fingerprint. The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of the merchant device capable of using a biometric scan, e.g. a fingerprint, to search and identify a payment account amongst a number of accounts registered with the merchant device, where the art has been shown to teach identifying only one account recorded within the user device, for example in a digital wallet. 
The claims of the instant application are not obvious over Sobel, Donaldson, Scully-Power, Sprecher and Guo for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Sobel, Donaldson, Scully-Power, Sprecher and Guo because it would teach away from the merchant device having registered payment accounts that can be searched and accessed with the biometric scan of a registered customer. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685